JUDGE CRENSHAW.
Theee can be no doubt but it is the election which gives title to the office, and from that period the term of office commences, although the sheriff elect cannot act until he has given bond and qualified according to law. But as between the parties to the suit, (in order that there may not be a chasm in the administration of justice,) we are inclined to recognize the principle that the acts of a sheriff de facto are valid. When the writ was executed, Coleman, by virtue of his election, was entitled to the office, yet Slaughter originally came into the office by a lawful title, and continued to perform its duties, and Coleman, the person most interested in complaining, acted as his deputy. As to the public, and between the parties to the suit, we must say, that under these circumstances, the service of the writ was not void, and are unanimous in affirming the judgement.
Judge Gayle not sitting.